133 U.S. 193 (1890)
UNITED STATES
v.
HANCOCK.
No. 688.
Supreme Court of United States.
Submitted January 8, 1890.
Decided January 27, 1890.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA.
*195 Mr. Assistant Attorney General Maury, for appellant.
Mr. A.T. Britton and Mr. A.B. Browne, for appellees.
MR. JUSTICE BREWER, after stating the case as above, delivered the opinion of the court.
*196 It is obvious that the confirmation was of a tract with specified boundaries, and as such covered all the land within those boundaries, irrespective of quantity, and this, notwithstanding there appeared in the prior proceedings statements that the tract contained a certain amount, "a little more or less," which amount was very much less than that included within the boundaries. "When a decree gives the boundaries of the tract to which the claim is confirmed, with precision, and has become final by stipulation of the United States and the withdrawal of their appeal therefrom, it is conclusive, not only on the question of title, but also as to the boundaries which it specifies." United States v. Halleck, 1 Wall. 439; United States v. Billing, 2 Wall. 444; Higueras v. United States, 5 Wall. 827. And the act of Congress of July 1, 1864, 13 Stat. 334, § 7, requires the surveyor general, "in making surveys of the private land claims finally confirmed, to follow the decree of confirmation as closely as practicable whenever such decree designates the specific boundaries of the claim."
The charge of fraudulent misconduct on the part of the surveyor, Hancock, is not substantiated. Mr. Hancock was not appointed surveyor with reference to this survey. He was the regular deputy surveyor for this district, having been appointed more than ten years prior thereto. While at one time he had owned an interest in the grant, he had more than eight years before the survey sold and conveyed it for a full consideration to his brother, and from that time forward, during all these proceedings, was without any interest in the premises. It is true that during these years Mr. Hancock acted as the general agent of his brother, and that is all the ground there is to suspect wrong on his part. There is not a syllable of testimony that, after the Secretary had ordered the new survey, Mr. Hancock had anything to do with the matter, either in suggestion, recommendation or otherwise, so that the report of the surveyor general was not made by virtue of anything that Hancock had said or done. The examination referred to by the surveyor general in his report was made by one R.C. Hopkins, under the direction of the surveyor general, a person who was at the time, so far as the testimony discloses, entirely disinterested.
*197 It is true there is testimony furnished by Mr. Hopkins himself that some time after the patent had been issued he accepted a deed of a portion of this grant as a present from the owners  a tract which he subsequently sold for $1500. Whatever criticism may be placed upon the acceptance of this gift  a gift made long after his relations to the survey had ceased  it certainly does not establish dereliction in his discharge of prior official duty.
These matters, together with the failure to publish notice in the nearest paper, are all the evidences of fraud in the transaction. Not only are they not "the clear, convincing and unambiguous" proofs of fraud required to set aside a patent, as declared by this court in the case of Colorado Coal Company v. United States, 123 U.S. 307, 317, but they, all combined, create nothing more than a suspicion. They may leave a doubt, but they do not bring the assurance of certain wrong.
Some question is made as to the correctness of the survey, and that turns as a question of fact upon what is meant by the expression "Agua Caliente" in the various descriptions. If it means a stream known as Agua Caliente, then the government has no cause to challenge the survey, for it includes less than was really confirmed, but if it means a district of country known by that name in the northwestern portion of the San Bernardino rancho, a neighboring tract, then the survey was excessive. If it were necessary for us to determine this question, we think the evidence in the case indicates that the stream and not the district was intended, but it is not the province of this court to correct a mere matter of survey like that. If made in good faith and unchallenged as this has been for over fifteen years, whatever doubts may exist as to its correctness must be resolved in favor of the title as patented.
We see no error in the decree, and it is
Affirmed.
MR. JUSTICE FIELD takes no part in this decision.